                          Case 19-01954-LMI         Doc 15       Filed 05/20/20     Page 1 of 2




           ORDERED in the Southern District of Florida on May 19, 2020.




                                                                 Laurel M. Isicoff
                                                                 Chief United States Bankruptcy Judge
___________________________________________________________________________




                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

           IN RE:
           MAGNOLIA LANE CONDOMINIUM                                      Case No.: 19-24437-LMI
           ASSOCIATION, INC.                                              Chapter 11
                       Debtor,
           _________________________________/

           MAGNOLIA LANE CONDOMINIUM                                      API Case No. 19-01954-LMI
           ASSOCIATION, INC.
                     Plaintiff,

           v.

           SECURITY & FIRE SYSTEMS, INC.
                       Defendant
           _________________________________/

           ORDER GRANTING PLAINTIFF MAGNOLIA LANE CONDOMINIUM ASSOCIATION, INC’s
                           MOTION FOR SUMMARY JUDGMENT [ECF 6]


                  THIS CAUSE came before the court on May 14, 2020 upon the Debtor’s Motion for Summary

           Judgment (the “Motion”) (ECF # 6). The Court having reviewed and considered the motion, the Affidavit
                                                             1
                 Case 19-01954-LMI         Doc 15       Filed 05/20/20     Page 2 of 2



in opposition, the record and pleadings filed, having heard argument of counsel and otherwise being fully

advised in the premises it is:



        ORDERED

    1. For the reasons stated in the record, the Plaintiff’s Motion for Summary Judgment is GRANTED

    2. Plaintiff’s Counsel is instructed to submit a Final Judgment to the Court.



                                                         ####




Submitted by:

John Paul Arcia, Esq.
John Paul Arcia, PA
Address: 175 SW 7th Street, Suite 2000, Miami, FL 33130
Phone: (786) 429-0410

Attorney John Paul Arcia, Esq. is directed to serve a conformed copy of this Order on all interested
parties immediately upon receipt hereof and to file a certificate of service.




                                                    2
